                Case 2:13-cv-00580-APG-EJY Document 88 Filed 02/06/19 Page 1 of 19



 1   KAMER ZUCKER ABBOTT
     Gregory J. Kamer       #0270
 2   Edwin A. Keller, Jr.   #6013
     R. Todd Creer          #10016
 3   Kaitlin H. Paxton      #13625
     3000 West Charleston Boulevard, Suite 3
 4   Las Vegas, Nevada 89102-1990
     Tel: (702) 259-8640
 5   Fax: (702) 259-8646
     gkamer@kzalaw.com
 6   ekeller@kzalaw.com
     tcreer@kzalaw.com
 7   kpaxton@kzalaw.com

 8   Attorneys for Defendants Riverside Resort
     and Casino, Inc., The Donald J. Laughlin
 9   Family Trusts, and Donald J. Laughlin

10                                                    UNITED STATES DISTRICT COURT
                                                          DISTRICT OF NEVADA
11
     ROBERT NORSOPH, Individually and on              )                               Case No. 2:13-cv-00580-APG-GWF
12   behalf of all others similarly situated,         )
                                                      )
13                                   Plaintiff,       )                                 DEFENDANTS’ MOTION FOR
     vs.                                              )                               JUDGMENT ON THE PLEADINGS
14                                                    )
     RIVERSIDE RESORT AND CASINO, INC., )
15   THE DONALD J. LAUGHLIN FAMILY                    )
     TRUSTS and DONALD J. LAUGHLIN as the )
16   sole trustee and beneficiary of such trusts, and )
     DONALD J. LAUGHLIN, Individually,                )
17                                                    )
                                     Defendants.      )
18   __________________________________ ____ )

19                Pursuant to Fed. R. Civ. P. 12(c) and 12(h)(2), Defendants Riverside Resort and Casino, Inc.

20   (“the Riverside” or “the Company”), The Donald J. Laughlin Family Trusts, and Donald J. Laughlin

21   (collectively “Defendants”), by and through their counsel of record, the law firm of Kamer Zucker

22   Abbott, hereby file this Motion for Judgment on the Pleadings. As set forth below, the material facts

23   are not in dispute between the parties, leaving only issues of law, such that a judgment on the merits

24   should be rendered in favor of the Defendants.



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                            Page 1 of 19
                Case 2:13-cv-00580-APG-EJY Document 88 Filed 02/06/19 Page 2 of 19



 1                This Motion is based upon the pleadings and papers on file herein, the attached memorandum

 2   of points and authorities, and any argument this Court may allow.

 3                                     MEMORANDUM OF POINTS AND AUTHORITIES

 4   I.           INTRODUCTION.

 5                Plaintiff Robert Norsoph (“Plaintiff”), filed the instant Complaint on April 4, 2013 alleging

 6   violations of the Fair Labor Standards Act (“FLSA”) premised on the amended tip pooling regulations

 7   (29 C.F.R. § 531.52 and §531.54) issued by the U.S. Department of Labor (“DOL”) effective May 5,

 8   2011 (“2011 Regulations”). Complaint (ECF No. 1) at ¶ ¶ 12 -15. Given the similarities between

 9   Plaintiff’s single theory of recovery in this case based on the DOL’s 2011 Regulations and two other

10   cases that found the DOL’s 2011 Regulations to be invalid, which were on appeal to the U.S. Court

11   of Appeals for the Ninth Circuit (and later before the United States Supreme Court for consideration

12   of petitions for certiorari), Oregon Res. & Lodging Assoc. v. Solis (“Oregon Restaurant”) and Cesarz

13   v. Wynn Las Vegas, LLC (“Cesarz”),1 the parties stipulated to stay this matter pending the outcome

14   of those cases. See Stipulation and Request to Stay (ECF No. 20); Order Staying Case (ECF No. 21);

15   Joint Status Report of 1/22/14 (ECF No. 22) at ¶9.

16                During the course of the stay of this matter, the DOL admitted it lacked statutory authority

17   for the 2011 Regulations at issue here. See Brief for Respondents at 11, Nat’l Rest. Ass’n v. Dept. of

18   Labor, No. 16-920, (U.S. May 22, 2018), 2018 WL 2357725, at *11. Moreover, the United States

19   Congress passed the 2018 Consolidated Appropriations Act rescinding the DOL’s 2011 Regulations

20   and specifically providing that they “shall have no further force or effect.” Consolidated

21   Appropriations Act, 2018 (H.R. 1625), Pub. L. 115-141, Div. S, Tit. XII, § 1201(c), 132 Stat. 348, 1149

22
     1
      See Oregon Rest. & Lodging Ass’n v. Solis, 948 F. Supp. 2d 1217, 1226 (D. Or. 2013) and Cesarz v.
23   Wynn Las Vegas, LLC, No. 2:13-CV-00109-RCJ, 2014 WL 117579, at *3 (D. Nev. Jan. 10, 2014),
     consolidated on appeal and rev’d, Oregon Rest. & Lodging Ass’n v. Perez, 816 F. 3d 1080 (9th Cir.
24   2016), reh’g and reh’g en banc denied, 843 F.3d 355 (9th Cir. 2016).



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640              Page 2 of 19
                Case 2:13-cv-00580-APG-EJY Document 88 Filed 02/06/19 Page 3 of 19



 1   (2018). In the wake of the mooting effects of the DOL’s concessions and Congress’ nullification of

 2   the 2011 Regulations, the Supreme Court denied the petitions for certiorari in the Oregon Restaurant

 3   and Cesarz cases.2

 4                Subsequently, upon the Cesarz case’s return to the United States District Court for the District

 5   of Nevada, it was dismissed pursuant to a Rule 12(b)(6) motion given Congress’ prohibition on the

 6   2011 Regulations from having any further force and effect. Order at 2-3 (ECF No. 153), Cesarz v.

 7   Wynn Las Vegas, LLC, 2:13-cv-00109-RJC-CWH, 2019 WL 237389, at *2-3 (D. Nev. Jan. 16, 2019)

 8   (Jones, J.). The Court in Cesarz also found that even if Congress had not nullified the 2011

 9   Regulations, the deference to the DOL upon which the Ninth Circuit Court rested its decision in

10   Oregon Restaurant, 816 F.3d 355 (9th Cir. 2016) now mandates a contrary result given the DOL’s

11   explicit rejection of its prior interpretation of the relevant provisions of the FLSA and admission that

12   it had no statutory authority to adopt the 2011 Regulations. Id. at 3-5, 2019 WL 237389 at *2.

13                As with the Cesarz case, given Congress’ nullification of the 2011 Regulations, along with the

14   DOL’s admissions that it lacked the statutory authority to issue the same, there is no legal basis for

15   Plaintiff’s claims and the Defendants are entitled to a judgment on the pleadings in their favor.

16   II.          FACTUAL AND PROCEDURAL BACKGROUND.

17                A.            The Plaintiff’s Complaint and Theory of Recovery Rest Entirely on the DOL’s
                                2011 Regulations.
18
                  In the present matter, on his behalf and on behalf of other similarly-situated table games
19
     dealers at the Riverside Resort and Casino, Plaintiff alleges the Defendants failed to utilize a tip pool
20
     structured in compliance with the FLSA, which resulted in violations of Sections 203(m) and 206 of
21
     the FLSA and the DOL’s 2011 Regulations. Complaint at ¶¶ 12, 15. As admitted by the Plaintiff in
22

23
     2
      See National Rest. Ass'n v. U.S. Dep't of Labor, (Oregon Rest. & Lodging), 138 S. Ct. 2697 (Mem),
24   2018 WL 3096374 (U.S. June 25, 2018); Wynn Las Vegas LLC v. Cesarz, 138 S. Ct. 2670 (Mem), No.
     16-163, 2018 WL 3096373 (U.S. June 25, 2018).


     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                 Page 3 of 19
                Case 2:13-cv-00580-APG-EJY Document 88 Filed 02/06/19 Page 4 of 19



 1   the various joint status reports filed during the stay of this matter, “Plaintiff’s theory of recovery in

 2   this case is based entirely on a finding of applicability of the FLSA to tip pools in which a tip credit is

 3   not taken, pursuant to the Department of Labor regulations.”3 He claims the Defendants have

 4   required table game dealers, as a condition of employment, to pool and share tips with other employees

 5   who do not customarily and regularly receive tips in a manner that violates the FLSA. Complaint at

 6   ¶ 13. Quite creatively, but without support, Plaintiff articulates the additional legal conclusion that,

 7   because the tip pool policies at issue result in the taking of a portion of tips in excess of what he is

 8   “nominally” paid in wages, the Defendants have “effectively failed to pay any wages whatsoever to

 9   the plaintiff.” Id. at ¶ 14. For these asserted violations, the Plaintiff seeks monetary damages,

10   attorney’s fees, and costs. Id. at ¶ 15.

11                B.            The FLSA’s Restrictions on Tip Pools by Employers Who Take a Tip Credit.

12                Section 203(m) of the FLSA defines the term “wage” and specifies what an employer may

13   count towards its minimum-wage obligations under Section 6(a) of the Act. 29 U.S.C. § 203(m) (2018).

14   Prior to March 22, 2018, Section 203(m) provided the following:

15                “Wage” paid to any employee includes the reasonable cost, as determined by the
                  Administrator, to the employer of furnishing such employee with board, lodging, or
16                other facilities, if such board, lodging, or other facilities are customarily furnished by
                  such employer to his employees: Provided, That the cost of board, lodging, or other
17                facilities shall not be included as a part of the wage paid to any employee to the extent
                  it is excluded therefrom under the terms of a bona fide collective-bargaining agreement
18                applicable to the particular employee: Provided further, That the Secretary is authorized
                  to determine the fair value of such board, lodging, or other facilities for defined classes
19                of employees and in defined areas, based on average cost to the employer or to groups
                  of employers similarly situated, or average value to groups of employees, or other
20                appropriate measures of fair value. Such evaluations, where applicable and pertinent,
                  shall be used in lieu of actual measure of cost in determining the wage paid to any
21                employee. In determining the wage an employer is required to pay a tipped employee,
                  the amount paid such employee by the employee's employer shall be an amount equal
22                to—

23
     3
      See e.g., Joint Status Report of 1/22/14 (ECF No. 22) at ¶9; Joint Status Report of 2/19/15 (ECF
24   No. 27) at ¶9; Joint Status Report of 6/1/16 (ECF No. 35) at ¶7; Joint Status Report of 1/5/17 (ECF
     No. 41) at ¶7; Joint Status Report of 5/31/18 (ECF No. 55) at ¶6.


     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                    Page 4 of 19
                Case 2:13-cv-00580-APG-EJY Document 88 Filed 02/06/19 Page 5 of 19



 1                (1) the cash wage paid such employee which for purposes of such determination shall
                  be not less than the cash wage required to be paid such an employee on August 20,
 2                1996; and

 3                (2) an additional amount on account of the tips received by such employee which
                  amount is equal to the difference between the wage specified in paragraph (1) and the
 4                wage in effect under section 206(a)(1) of this title.

 5                The additional amount on account of tips may not exceed the value of the tips actually
                  received by an employee. The preceding 2 sentences shall not apply with respect to
 6                any tipped employee unless such employee has been informed by the employer of the
                  provisions of this subsection, and all tips received by such employee have been
 7                retained by the employee, except that this subsection shall not be construed to prohibit
                  the pooling of tips among employees who customarily and regularly receive tips.
 8
     29 U.S.C. § 203(m) (2014). As amended in 1974, Section 203(m) allows an employer to pay only a
 9
     portion of the minimum wage in cash and to count “tips actually received by [the] employee” toward
10
     the remainder - taking what is commonly called a “tip credit.” See id.; Fair Labor Standards
11
     Amendments of 1974 (S. 2747), Pub. L. 93-259, §13(e), 86 Stat. 375 (1974); Cumbie v. Woody Woo,
12
     Inc., 596 F.3d 577, 580-81 (9th Cir. 2010) (“Cumbie”) (analyzing dense statutory language of FLSA
13
     Section 203(m) sentence by sentence). As quoted above, until further amended in March 2018, Section
14
     203(m) stated that the “preceding 2 sentences” authorizing a tip credit “shall not apply with respect
15
     to any tipped employee unless” two conditions are met: (1) the “employee has been informed by the
16
     employer of the provisions of [Section 203(m)]” (the notification requirement); and (2) “all tips
17
     received by [the] employee have been retained by the employee” (the tip-retention requirement). 29
18
     U.S.C. § 203(m) (2014). The tip-retention requirement, however, “shall not be construed to prohibit
19
     the pooling of tips among employees who customarily and regularly receive tips.” Id.
20
                  C.            The Ninth Circuit’s Review of the FLSA’s Tip Credit Restrictions.
21
                  In 2010, the Ninth Circuit Court held that the FLSA’s restrictions on tip pools went hand-in-
22
     hand with the employer’s taking of a tip credit. See Cumbie, 596 F.3d 577, 580-81 (9th Cir. 2010).
23
     Thus, an employer who did not take a tip credit was not subject to the tip pooling restrictions. Id. at
24
     583. In direct response to the Cumbie decision and comments provided in accordance with a 2008


     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                 Page 5 of 19
                Case 2:13-cv-00580-APG-EJY Document 88 Filed 02/06/19 Page 6 of 19



 1   notice of proposed rulemaking, the DOL issued its 2011 Regulations in an attempt to circumvent the

 2   clear language of the statute. Specifically, the DOL’s regulations were updated to state:

 3                Tips are the property of the employee whether or not the employer has taken a tip
                  credit under section 3(m) of the FLSA. The employer is prohibited from using an
 4                employee’s tips, whether or not it has taken a tip credit, for any reason other than that
                  which is statutorily permitted in section 3(m).
 5
     29 C.F.R. § 531.52 (2011); Final Rule, Updating Regulations Issued Under the Fair Labor Standards
 6
     Act, 76 Fed. Reg. 18,832, 18,855 (Apr. 5, 2011) (effective May 5, 2011).
 7
                  D.            The Ninth Circuit’s Review of the DOL’s 2011 Regulations.
 8
                  In 2016, the Ninth Circuit, again, analyzed the validity of tip pools where the employers do
 9
     not take tip credits in Oregon Restaurant, 816 F.3d 1080 (9th Cir. 2016). Two cases, Oregon Restaurant
10
     and Cesarz, were consolidated for oral argument and decision after both district court judges struck
11
     down the 2011 Regulations and found the tip pools at issue were valid based on clear language of the
12
     statute. See Oregon Restaurant, 948 F. Supp. 2d 1217, 1226 (D. Or. 2013) (finding “there was no
13
     room for agency discretion and the intent of Congress is clear”); Cesarz, No. 2:13-CV-00109-RCJ,
14
     2014 WL 117579, at *3 (D. Nev. Jan. 10, 2014) (“The DOL may not read the tip credit condition out
15
     of the statute via its regulations.”). The Ninth Circuit Court, in a divided panel, disagreed with the
16
     lower courts and found that Chevron deference required adherence to the DOL’s 2011 Regulations.
17
     According to the panel majority, the DOL reasonably exercised its rulemaking authority to create a
18
     substantive right to tips out of the FLSA’s “clear silence.” Oregon Restaurant, 816 F.3d at 1086-90.
19
     Judge N.R. Smith dissented. Id. at 1091. Agreeing with the lower courts, Judge Smith pointed out
20
     that the Ninth Circuit Court in Cumbie had already held “section 203(m) is clear and unambiguous,”
21
     leaving no room for agency regulation of tip pools in circumstances when employers do not take tip
22
     credits. Id. at 1093.
23
                  The plaintiffs in the Oregon Restaurant and Cesarz cases timely petitioned for panel or en banc
24
     rehearing. Although a rehearing was denied, ten (10) judges joined in a powerful dissent in the denial.


     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                  Page 6 of 19
                Case 2:13-cv-00580-APG-EJY Document 88 Filed 02/06/19 Page 7 of 19



 1   See Oregon Restaurant, 843 F.3d 355, 356-65 (9th Cir. 2016) (O’Scannlain, J., dissenting).4 The Ninth

 2   Circuit Court stayed its mandate while the parties pursued further review from the Supreme Court.

 3   See Order, Cesarz v. Wynn Las Vegas LLC, No. 14-15243 (Dkt. No. 62) (9th Cir. Sept. 9, 2016).

 4                E.            The DOL Concedes That the 2011 Regulations Conflicted with the FLSA.

 5                In December 2017, the DOL issued a notice of proposed rulemaking (NPRM) explaining that,

 6   “[a]fter considering the ORLA5 rehearing dissent and the Tenth Circuit’s decision in Marlow[ v. New

 7   Food Guy, Inc., 861 F.3d 1157 (10th Cir. 2017)], both of which state that the DOL’s 2011 Final Rule

 8   exceeded the agency’s authority under section 3(m),” the DOL was “seriously concerned that it

 9   incorrectly construed the [FLSA] in promulgating the tip credit regulations” in 2011. Proposed

10   Regulations, Tip Regulations Under the FLSA, 82 Fed. Reg. 57,395, 57,395-96 (proposed Dec. 5,

11   2017). Moreover, “[t]he Department [had] independent and serious concerns about those regulations

12   as a policy matter,” in that they prevented tip sharing among “restaurant cooks, dishwashers, and other

13   traditionally lower-wage job classifications.” Id. at 57,399. The DOL announced it would rescind

14

15   4
         Of particular note, Judge O’Scannlain observed:

16                As every novice learns, the official theory of the administrative state begins from the
                  premise that “the lawmaking function belongs to Congress ... and may not be conveyed
17                to another branch or entity.” Loving v. United States, 517 U.S. 748, 758, 116 S. Ct.
                  1737, 135 L.Ed.2d 36 (1996). Agency rulemaking respects that constraint so long as it
18                remains guided by an “intelligible principle” supplied by Congress. E.g., City of
                  Arlington v. FCC, ––– U.S. ––––, 133 S. Ct. 1863, 1873 n.4, 185 L.Ed.2d 941 (2013).
19                But the panel majority would effectively vaporize even that flimsy constraint by
                  holding that an agency need not justify a given rule by tracing it to a valid statutory
20                grant of authority; instead, it need only demonstrate that Congress has not
                  affirmatively voiced opposition to the rule in question. The majority’s vision makes a
21                fear of “delegation running riot” look quaint by comparison, A.L.A. Schechter Poultry
                  Corp. v. United States, 295 U.S. 495, 553, 55 S. Ct. 837, 79 L.Ed. 1570 (1935) (Cardozo,
22                J., concurring), for it would dispense with even the pretense of delegation altogether.

23   Oregon Restaurant, 843 F.3d at 360 n. 3 (O’Scannlain, J., dissenting).
     5
24       Oregon Restaurant, 843 F.3d 355 (9th Cir. 2016).



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                 Page 7 of 19
                Case 2:13-cv-00580-APG-EJY Document 88 Filed 02/06/19 Page 8 of 19



 1   “portions of its tip regulations . . . that impose restrictions on employers that pay a direct cash wage

 2   of at least the full federal minimum wage and do not seek to use” a tip credit. Id. at 57,395.

 3                Three months later, on March 6, 2018, the Secretary of Labor testified before the House

 4   Appropriations Committee’s Subcommittee on Labor, Health and Human Services, and Education.

 5   See Brief for Respondents at 11, Nat’l Rest. Ass’n v. Dept. of Labor, No. 16-920, (U.S. May 22, 2018),

 6   2018 WL 2357725, at *12. The Secretary testified that he “found persuasive” what “the Tenth Circuit

 7   had made clear in Marlow,”6 “that the Department lacked statutory authority for its 2011 regulations

 8   at issue here.” Id. Any regulation of the tip-pooling practices of employers who do not take a tip

 9   credit, the Secretary said, would require further legislation. Id.7

10                F.            Congress Amends the FLSA and Nullifies the 2011 Regulations.

11                In response to the above developments, Congress amended the FLSA in March 2018 to give

12   the DOL limited authority to regulate the tip-pooling practices of employers who do not take a tip credit.

13   Consolidated Appropriations Act, 2018 (H.R. 1625), Pub. L. 115-141, Div. S, Tit. XII, § 1201(c), 132

14   Stat. 348, 1149 (2018) (“2018 FLSA Amendments”). It amended Section 203(m) of the FLSA to

15   prohibit certain kinds of tip pools, even if an employer pays tipped employees the full minimum wage.

16   Specifically, the added language states that “[a]n employer may not keep tips received by its employees

17

18   6
      Marlow v. New Food Guy, Inc., 861 F.3d 1157, 1164 (10th Cir. 2017) (finding the DOL lacked power
     to enact 2011 Regulations as Section 203(m) clearly “limits the tip restrictions . . . to those employers
19   who take the tip credit.”).
20   7
       Subsequently, on May 22, 2018, in briefing before the Supreme Court, the DOL and the U.S.
     Department of Justice (“DOJ”) admitted that the DOL’s 2011 Regulations were “incorrect,”
21   “exceed[ed] the Department’s statutory authority,” and “cannot be squared with the statutory text or
     historical background. Id. at 13, 17, 2018 WL 2357725, at *13, 17. In addition, both the DOL and
22   DOJ conceded to the Supreme Court, the fact that Congress, via the 2018 Consolidated
     Appropriations Act, created new express prohibitions on employers from keeping any portion of
23   their employees’ tips regardless of whether or not they take a tip credit demonstrates that the
     FLSA did not previously prohibit such tip pools in the absence of a tip credit. Id. at 25-27, 2018 WL
24   235775, at *25-26.



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640              Page 8 of 19
                Case 2:13-cv-00580-APG-EJY Document 88 Filed 02/06/19 Page 9 of 19



 1   for any purposes, including allowing managers or supervisors to keep any portion of employees’ tips,

 2   regardless of whether or not the employer takes a tip credit.” Id. at Div. S, Tit. XII, § 1201(a); 29

 3   U.S.C. § 203(m)(2)(B). Congress also invalidated the 2011 Regulations on which Plaintiff relies by

 4   providing that “[t]he portions of the [2011] final rule” that are at issue in the instant case “shall have

 5   no further force or effect until any future action taken by the Administrator of the [Department’s]

 6   Wage and Hour Division.” Id. at Div. S, Tit XII, § 1201(c).

 7                Thereafter, the DOL acknowledged the 2018 FLSA Amendments render its 2011 Regulations

 8   at issue in this case null and void. On April 6, 2018, the DOL lifted its earlier “non-enforcement

 9   policy concerning” the 2011 Regulations but stated it will only enforce the new statutory restrictions

10   on tip pools for the period March 23, 2018 onward. DOL Field Assistance Bulletin No. 2018-3 (Apr.

11   8, 2018), available at www.dol.gov/whd/FieldBulletins/fab2018_3.htm (last accessed Feb. 2, 2019).

12   The DOL will not enforce the 2011 Regulations, even for tip pools in place before March 23, 2018.

13   Id.

14                G.            The Supreme Court Declines Review and the District Court for Nevada
                                Dismisses the Cesar Case.
15
                  After the 2018 FLSA Amendments’ invalidation of the 2011 Regulations and the DOL’s
16
     acknowledged lack of statutory authority for the same, the Supreme Court denied certiorari in the
17
     Oregon Restaurant and Cesarz cases on June 25, 2018.8                            The Ninth Circuit’s mandate did not issue
18
     until that same day. See Mandate (Dkt. No. 69), Oregon Restaurant, No. 14-15243, 816 F.3d 1080
19
     (9th Cir. Jun. 25, 2018).
20
                  Upon the Cesarz case’s return to the United States District Court for the District of Nevada,
21
     it was dismissed pursuant to a Rule 12(b)(6) motion given Congress’s prohibition on the 2011
22

23
     8
      See National Rest. Ass'n v. U.S. Dep't of Labor, (Oregon Rest. & Lodging), 138 S. Ct. 2697 (Mem),
24   2018 WL 3096374 (U.S. June 25, 2018); Wynn Las Vegas LLC v. Cesarz, 138 S. Ct. 2670 (Mem), No.
     16-163, 2018 WL 3096373 (U.S. June 25, 2018).


     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                               Page 9 of 19
              Case 2:13-cv-00580-APG-EJY Document 88 Filed 02/06/19 Page 10 of 19



 1   Regulations from having any further force and effect. Order at 2-3 (ECF No. 153), Cesarz v. Wynn

 2   Las Vegas, LLC, 2:13-cv-00109-RJC-CWH, 2019 WL 237389 (D. Nev. Jan. 16, 2019) (Jones, J.). The

 3   Court in Cesarz also found that even if Congress had not nullified the 2011 Regulations, the deference

 4   to the DOL upon which the Ninth Circuit Court rested its decision in Oregon Restaurant now

 5   compels a contrary result given the DOL’s explicit rejection of its prior interpretation of the relevant

 6   provisions of the FLSA and admission that it had no statutory authority to adopt the 2011 Regulations.

 7   Id. 3-5, 2019 WL 237389 at *2.

 8   III.         LEGAL STANDARDS.

 9                According to Fed. R. Civ. P. 12(c), “[a]fter the pleadings are closed – but early enough not to

10   delay trial – a party may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). A judgment on

11   the pleadings is properly granted when, taking all the allegations in the pleadings as true, the moving

12   party is entitled to judgment as a matter of law. Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d

13   708, 713 (9th Cir. 2001).

14                Motions raised under Fed. R. Civ. P. 12(b)(6) and 12(c) are “functionally equivalent” such that

15   “‘the same standard of review’ applies to motions brought under either rule.” U.S. ex rel. Cafasso v.

16   Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011 (quoting Dworkin v. Hustler

17   Magazine Inc., 867 F.2d 1188, 1192 (9th Cir. 1989)). Accordingly, as with motions to dismiss, courts

18   will assess the allegations in a complaint under the plausibility standard articulated in Bell Atlantic

19   Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009) when reviewing a

20   motion for judgment on the pleadings. Cafasso, 637 F.3d at 1054 n.4. When applying the plausibility

21   standard, courts are not required to accept as true a legal conclusion couched as a factual allegation.

22   Iqbal, 556 U.S. at 678. Moreover, when assessing the plausibility of an inference, courts draw on their

23   judicial experience and common sense and consider obvious alternative explanations. Cafasso, 637

24   F.3d at 1056.



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640               Page 10 of 19
              Case 2:13-cv-00580-APG-EJY Document 88 Filed 02/06/19 Page 11 of 19



 1                A court may take judicial notice of matters of public record without converting a Rule 12

 2   motion into one for summary judgment. United States v. 14.02 Acres of Land, 547 F.3d 943, 955 (9th

 3   Cir. 2008). Materials from another court’s proceedings are appropriate for judicial notice. Biggs v.

 4   Terhune, 334 F.3d 910, 915 n.3 (9th Cir. 2003), overruled on other grounds by Hayward v. Marshall,

 5   603 F.3d 546 (9th Cir. 2010).

 6   IV.          LEGAL ANALYSIS.

 7                A.            The Court Is Compelled to Dismiss Plaintiff’s Complaint As the 2011
                                Regulations No Longer Have Any Force or Effect Pursuant to the 2018
 8                              Consolidated Appropriations Act.

 9                Plaintiff’s entire Complaint is based on the DOL’s 2011 Regulations, which have been

10   rescinded and stripped of enforceability by Congress. Indeed, when it amended Section 203(m) of

11   the FLSA, Congress specifically stated the 2011 Regulations “shall have no further force or effect.”

12   Pub. L. 115-141, Div. S, Tit. XII, § 1201(c). Because Plaintiff can no longer rely on the 2011

13   Regulations, his claims should be dismissed with prejudice and judgment should be granted in

14   Defendants’ favor.

15                While the amendment itself does not define the term “no further force or effect,” a consistent

16   interpretation in this Circuit is that the regulation no longer exists, as if it never existed. See e.g., Pub.

17   Util. Dist. No. 1 of Snohomish Cty., Wash. v. Bonneville Power Admin., 506 F.3d 1145, 1150 (9th Cir.

18   2007) (“[I]f any of its provisions were held void, then the underlying agreement in effect prior to the

19   2004 Amendments would apply and the provisions of the 2004 Amendments would

20   have no further force or effect . . . .”); United States v. Tacoma Gravel & Supply Co., 376 F.2d 343,

21   344 (9th Cir. 1967) (when something “has no further force or effect—it ceases to exist.”); CR of Rialto,

22   Inc. v. City of Rialto, 975 F. Supp. 1254, 1262-63 (C.D. Cal. 1997) (enjoining enforcement of a zoning

23   ordinance in a pending case because, pursuant to statute, it had “no further force or effect”). Further,

24   Congress’s use of the word “no” is significant, as “no” is “clear and broad” and “does not permit . . .



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                Page 11 of 19
              Case 2:13-cv-00580-APG-EJY Document 88 Filed 02/06/19 Page 12 of 19



 1   except[ions].” See Harris v. Garner, 216 F.3d 970, 985 (11th Cir. 2000) (en banc); see also United Food

 2   & Commercial Workers Union, Local 1119 v. United Mkts., Inc., 784 F.2d 1413, 1415 (9th Cir. 1986)

 3   (defining “no” as “not any”). Indeed, as stated in the Order dismissing the Cesarz case, the Court is

 4   bound by Congress’s use of the phrase “no further force or effect” and is unable to enter any judgment

 5   for damages based on the now defunct 2011 Regulations because to do so would be permitting them

 6   to have a further effect. Order at 2-3 (ECF No. 153), Cesarz, 2019 WL 237389, at *2-3 (D. Nev. Jan.

 7   16, 2019) (Jones, J.).

 8                Moreover, this common-sense interpretation of “no further force or effect” is reflected in the

 9   Rules Enabling Act – when the Federal Rules of Civil Procedure are amended, the new rules apply

10   even to pending cases because the prior rules “have no further force or effect.” 28 U.S.C. § 2072 (The

11   Rules Enabling Act); see John R. Alley & Co. v. Fed. Nat’l Bank of Shawnee, Shawnee Cty., Okl., 124

12   F.2d 995, 997-98 (10th Cir. 1942). Because Congress expressly provided that “[t]he portions of the

13   [2011] final rule” at issue in this case “shall have no further force or effect until any future action taken

14   by the Administrator of the [Department’s] Wage and Hour Division,” Pub. L. 115-141, Div. S, Tit.

15   XII, § 1201(c), this Court cannot give the 2011 Regulations “effect” by using them to create liability

16   in this case. Thus, if the Court views the 2011 Regulations as if they never existed, there are no

17   regulations to which courts can provide deference and the clearly-expressed statute, both in its prior

18   and current state, is what remains in force. Because Defendants did not take a tip credit, they have

19   not been in violation of Section 203(m).

20                The DOL has similarly interpreted the phrase “no further force or effect” to mean the 2011

21   Regulations no longer exist for purposes of enforcement or liability as the DOL is no longer pursuing

22   claims involving tip pools in place prior to the date of the amendment, and current investigations will

23   only explore violations under the amendment. See Dep’t of Labor, Field Assistance Bulletin No.

24   2018-3, at https://www.dol.gov/whd/FieldBulletins/fab2018_3.htm (last visited Feb. 2, 2019); see



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640               Page 12 of 19
              Case 2:13-cv-00580-APG-EJY Document 88 Filed 02/06/19 Page 13 of 19



 1   also Brief for Respondents at 25, Nat’l Rest. Ass’n v. Dept. of Labor, No. 16-920, (U.S. May 22, 2018),

 2   2018 WL 2357725, at *24-25 (acknowledging that “no further force or effect” language in statute

 3   means that regulations at issue in Wynn case are not operative).

 4                B.            The 2018 FLSA Amendments Confirm That the FLSA Did Not Previously
                                Prevent Tip Pooling Where Employers Did Not Take a Tip Credit.
 5
                  The 2018 FLSA Amendments confirm that the FLSA had not previously placed any
 6
     restrictions on the use of tip pools for employers who did not take a tip credit. The new version of
 7
     the FLSA states that “[a]n employer may not keep tips received by its employees for any purposes,
 8
     including allowing managers or supervisors to keep any portion of employees’ tips, regardless of
 9
     whether or not the employer takes a tip credit.” Pub. L. 115-141, Div. S, Tit. XII, § 1201(c), 132 Stat.
10
     348, 1149 (29 U.S.C. § 203(m)(2)(B)). As the Department of Labor acknowledged, the creation of this
11
     “express prohibition” demonstrates that the prior version of the FLSA did not prohibit such tip pools
12
     in the absence of a tip credit. Brief for Respondents at 25, Nat’l Rest. Ass’n v. Dept. of Labor, No.
13
     16-920, (U.S. May 22, 2018), 2018 WL 2357725, at *25. If the FLSA already meant what the now-
14
     repudiated 2011 Regulations claimed, this added language would be superfluous. Yet courts “must
15
     give effect to every word that Congress used in [a] statute.” Lowe v. SEC, 472 U.S. 181, 207 n.53
16
     (1985). Thus, the “limited nature” of the pre-2018 FLSA “is confirmed by [the] subsequent
17
     congressional enactment[].” Amoco Prod. Co. v. S. Ute Indian Tribe, 526 U.S. 865, 877 (1999).
18
                  C.            Deference to the DOL’s Rejection of Its Prior Interpretations and Admission
19                              That It Lacked Statutory Authority to Adopt the 2011 Regulations Requires
                                Dismissal of the Plaintiff’s Complaint.
20
                  Even if Congress had not nullified the 2011 Regulations, the deference to the DOL upon
21
     which the Ninth Circuit Court rested its decision in Oregon Restaurant now mandates a contrary
22
     result given the DOL’s explicit rejection of its prior interpretation of the relevant provisions of the
23
     FLSA and admission that it had no statutory authority to adopt the 2011 Regulations. See Rust v.
24
     Sullivan, 500 U.S. 173, 186–87 (1991) (noting prior rejection of argument that agency's interpretation


     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640           Page 13 of 19
              Case 2:13-cv-00580-APG-EJY Document 88 Filed 02/06/19 Page 14 of 19



 1   is not entitled to deference because it represents a sharp break with prior interpretations; revised

 2   interpretation deserves deference because initial agency interpretation is not instantly carved in stone);

 3   see Order at 2-3 (ECF No. 153), Cesarz v. Wynn Las Vegas, LLC, 2019 WL 237389 at *2. As such,

 4   Defendants cannot be held liable under the 2011 Regulations because the Ninth Circuit Court’s

 5   decision in Oregon Restaurant upholding those regulations rested on deference to a position that the

 6   DOL has abandoned. See Oregon Restaurant, 816 F.3d at 1088. The DOL expressly acknowledged

 7   that the 2011 Regulations were “incorrect” and “exceed [its] statutory authority.” 82 Fed. Reg. 57,395,

 8   57,395-96 (Dec. 5, 2017); Brief for Respondents at 13-14, Nat’l Rest. Ass’n v. Dept. of Labor, No. 16-

 9   920, (U.S. May 22, 2018), 2018 WL 2357725, at *11. Thus, “it would be quite inappropriate to defer

10   to an interpretation which has been abandoned by the policymaking agency itself.” Estate of Cowart

11   v. Nicklos Drilling Co., 505 U.S. 469, 480 (1992); Christopher v. SmithKline Beecham Corp., 567 U.S.

12   142, 155 n.14 (2012) (“Neither petitioners nor the DOL asks us to accord controlling deference to the

13   . . . interpretation the Department advanced in its briefs [below], nor could we given that the

14   Department has now abandoned that interpretation.”). In fact, for a court to “defer” to a statutory

15   interpretation that the agency insists is wrong would be the opposite of deferring to the agency.

16                Moreover, in issuing the 2011 Regulations, the DOL stated it was attempting to overrule the

17   decision in Cumbie, which was then binding Ninth Circuit precedent. See Updating Regulations

18   Issued Under the Fair Labor Standards Act, 76 Fed. Reg. 18,832, 18,841-42 (Apr. 5, 2011) (discussing

     DOL’s belief in 2011 that Cumbie was incorrectly decided and its disagreement with Ninth Circuit
19
     Court’s plain meaning construction of the FLSA). When an agency attempts to overrule a prior judicial
20
     decree regarding a statute’s plain meaning, the agency’s new interpretation can be applied only to
21
     conduct occurring after a court validates the new interpretation. Gutierrez-Brizuela v. Lynch, 834 F.3d
22
     1142, 1147 (10th Cir. 2016) (Gorsuch, J.) (holding that until court approves agency’s rejection of the
23   court’s prior statutory construction, the prior court decision is “controlling law of this circuit” on

24   which public should normally be able to rely); De Niz Robles v. Lynch, 803 F.3d 1165, 1174, n.7 (10th



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640            Page 14 of 19
              Case 2:13-cv-00580-APG-EJY Document 88 Filed 02/06/19 Page 15 of 19



 1   Cir. 2015) (Gorsuch, J.) (“agency . . . may enforce its new policy judgment only with judicial

 2   approval”). Here, Cumbie was the established law of the circuit during the entire period of alleged

     liability. It expressly held not only that the text of the FLSA did not apply to tip pools like the ones
 3
     at the Riverside, but also that any agency “interpretation” prohibiting them is “plainly erroneous and
 4
     unworthy of any deference.” Cumbie, 596 F.3d at 582. Thus, for the 2011 Regulations to overturn
 5
     the “directly controlling judicial precedent” of Cumbie, the Ninth Circuit Court had to sanction those
 6
     regulations.             The Ninth Circuit Court’s decision in Oregon Restaurant, upholding the 2011
 7
     Regulations became a “final judgment” only upon issuance of the mandate on June 25, 2018, more
 8   than three months after Congress amended the FLSA and nullified the 2011 Regulations. See Carver

 9   v. Lehman, 558 F.3d 869, 879 n. 16 (9th Cir. 2009) (until mandate issues opinion is not fixed as settled

10   Ninth Circuit law and reliance on the opinion is gamble); Fed. R. App. P. 41. Accordingly, the 2011

11   Regulations did not become enforceable within the Ninth Circuit until after they had already been

     nullified by Congress, which is another reason the Defendants cannot be held liable under those
12
     regulations.
13
                  D.            There Is No Private Right of Action for the Violations Alleged.
14
                  The FLSA has been and remains explicit as to the types of alleged violations that entitle
15
     employees to maintain a private right of action. Until the 2018 FLSA Amendments, which do not
16
     apply to the allegations in the Complaint, there was no private right of action for unpaid tips or
17
     violative tip pools. Yet, Plaintiff has done here what employees and their counsel have repeatedly
18
     tried and failed to argue: that the tips disbursed through the tip pool are improper deductions leading
19
     to unpaid minimum wage – a claim which does create a private right of action. Courts that have
20
     analyzed this argument prior to the 2018 FLSA Amendments have summarily rejected it and found
21
     no private right of action existed. See Trejo v. Ryman Hospitality Props., Inc., 795 F.3d 442, 448 (4th
22
     Cir. 2015) (finding that Section 203(m) “could give rise to a cause of action only if the employer is
23
     using tips to satisfy its minimum wage requirements.”); Malivuk v. Ameripark, LLC, 694 F. App’x 705,
24
     708 (11th Cir. 2017) (holding that a “tip-withholding claim implicates neither” the minimum wage nor


     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640               Page 15 of 19
              Case 2:13-cv-00580-APG-EJY Document 88 Filed 02/06/19 Page 16 of 19



 1   the overtime sections of the FLSA, and thus a “plaintiff cannot assert a private cause of action” to

 2   recover unpaid tips from an employer who did not take a tip credit); Johnson v. Hakkasan Holdings

 3   LLC, 2:15-cv-01410-RCJ-NJK, 2016 WL 8608346, at *3 (D. Nev. Jan. 25, 2016) (“Plaintiffs must

 4   allege . . . that their tips were being taken before Defendant informed them of the tip-sharing policy

 5   and/or that they did not make the federal minimum wage before tip.” [emphasis added]).

 6                The 2018 FLSA Amendments expressly added a private right of action for recovery of tips,

 7   which the DOL (under the current and previous administration) had conceded was not previously

 8   available,9 providing that “[a]ny employer who violates” the new version of Section 203(m) “shall be

 9   liable to the employee or employees affected in the amount of the sum of any tip credit taken by the

10   employer and all such tips unlawfully kept by the employer, and in an additional equal amount as

11   liquidated damages.” Pub. L. 115-141, Div. S, Tit. XII, § 1201(b), 132 Stat. 348, 1149 (29 U.S.C. §

12   216(b)).10 Until those amendments, the FLSA had authorized private suits only by workers seeking

13   either “unpaid minimum wages” or “unpaid overtime compensation.” 29 U.S.C. § 216(b) (2014).

14   Indeed, the DOL has never wavered from its position that the DOL alone, not private parties, could

15   enforce the 2011 Regulations to recover unpaid tips. Both the DOL and Justice Department explained

16   to the Supreme Court that by the 2018 creation of a “limited private right of action” to recover tips

17   “only underscores” that no such private right of action previously existed. See Brief for Respondents

18
     9
      In 2015, the DOL filed an amicus brief in the Trejo case asserting that “[t]here is no cause of action
19   under” the FLSA for “a freestanding ‘tip’ claim under 29 U.S.C. § 203(m) that is divorced from a
     minimum wage claim or an overtime claim.” Brief of the U.S as Amicus Curiae, Trejo v. Ryman
20   Hospitality Indus., Inc., No. 14-1485, 795 F.3d 442, 2015 WL 191535, at *11 (4th Cir. Jan. 15, 2015).
     Again in 2016, in the consolidated appeal of the Oregon Restaurant and Cesarz cases before the Ninth
21   Circuit Court, the DOL said that “in the absence of a minimum wage or overtime claim, an employee
     whose rights under the 2011 tip pooling regulations have been violated cannot bring a lawsuit, because
22   he/she does not have a cause of action under the FLSA.” Response of Defendants-Appellants
     (DOL/DOJ) (Dkt. No. 46), at 15, Oregon Restaurant, No. 13-35765, 816 F.3d 1080 (9th Cir. Apr. 28,
23   2016); see also Brief of the U.S as Amicus Curiae, at 10, Aguila v. Corp. Caterers II, No. 16-15838, 683
     Fed. Appx. 746 (Mem), 2016 WL 6566237, at *11 (11th Cir. Nov. 1, 2016) (same).
24
     10
          However, the Complaint does not assert violations under the 2018 FLSA Amendments.


     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640           Page 16 of 19
              Case 2:13-cv-00580-APG-EJY Document 88 Filed 02/06/19 Page 17 of 19



 1   at 27, Nat’l Rest. Ass’n v. Dept. of Labor, No. 16-920, (U.S. May 22, 2018), 2018 WL 2357725, at *27.

 2   Regardless of whether the DOL’s 2011 Regulations were a valid exercise of authority, those

 3   regulations could not create a new avenue for private parties to recover in FLSA litigation. Although,

 4   “[l]anguage in a regulation may invoke a private right of action that Congress through statutory text

 5   created, . . . it may not create a right that Congress has not.” Alexander v. Sandoval, 532 U.S. 275,

 6   291 (2001); see also Cent. Bank of Denver, N.A. v. First Interstate Bank of Denver, N.A., 511 U.S.

 7   164, 173 (1994) (a “private plaintiff may not bring a [suit based on a regulation] against a defendant

 8   for acts not prohibited by the text of [the statute]”).

 9                Therefore, Plaintiff lacks a private right of action for the tip pool violations alleged in his

10   Complaint, and judgment should be granted in favor of Defendants.

11   ///

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640               Page 17 of 19
              Case 2:13-cv-00580-APG-EJY Document 88 Filed 02/06/19 Page 18 of 19



 1   IV.          CONCLUSION.

 2                Given the foregoing legal deficiencies, Defendants respectfully request the Court dismiss

 3   Plaintiff’s causes of action brought against Defendants in their entirety and grant judgment on the

 4   pleadings against Plaintiff and in favor of Defendants.

 5                DATED this 6th day of February 2019.

 6                                                                                          Respectfully submitted,

 7                                                                                          KAMER ZUCKER ABBOTT

 8
                                                                                      By:   /s/   Edwin A. Keller, Jr.
 9
                                                                                            Gregory J. Kamer     #0270
10                                                                                          Edwin A. Keller, Jr. #6013
                                                                                            R. Todd Creer        #10016
11                                                                                          Kaitlin H. Paxton    #13625
                                                                                            3000 West Charleston Boulevard, Suite 3
12                                                                                          Las Vegas, Nevada 89102
                                                                                            Tel: (702) 259-8640
13                                                                                          Fax: (702) 259-8646

14                                                                                          Attorneys for Defendants Riverside Resort and
                                                                                            Casino, Inc., The Donald J. Laughlin Family
15                                                                                                 Trusts, and Donald J. Laughlin

16

17

18

19

20

21

22

23

24



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                       Page 18 of 19
              Case 2:13-cv-00580-APG-EJY Document 88 Filed 02/06/19 Page 19 of 19



 1                                                             CERTIFICATE OF SERVICE

 2                This is to certify that on the 6th day of February 2019, the undersigned, an employee of Kamer

 3   Zucker Abbott, served a copy of the foregoing DEFENDANTS’ MOTION FOR JUDGMENT

 4   ON THE PLEADINGS through the Electronic Case Filing system of the United States District

 5   Court, District of Nevada to:

 6                Leon Greenberg, Esq.
                  Dana Sniegocki, Esq.
 7                Leon Greenberg Professional Corporation
                  2965 South Jones Boulevard, Suite #E-3
 8                Las Vegas, Nevada 89146

 9                Mark R. Thierman, Esq.
                  Thierman Law Firm
10                7287 Lakeside Drive
                  Reno, Nevada 89511
11
                  James P. Kemp, Esq.
12                Kemp & Kemp, Attorneys at Law
                  7435 West Azure Drive, Suite 110
13                Las Vegas, Nevada 89130

14

15                                                                                    By:   /s/   Edwin A. Keller, Jr.
                                                                                            An employee of Kamer Zucker Abbott
16

17

18

19

20

21

22

23

24



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                    Page 19 of 19
